United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-175
Issued: April 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2012 appellant filed a timely appeal from an August 22, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) suspending his
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective August 26, 2012 due to his failure to attend a scheduled medical examination.
FACTUAL HISTORY
On June 30, 2004 appellant, then a 40-year-old screener, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a back and leg injury on that same date when he was
1

5 U.S.C. § 8101 et seq.

lifting a passenger bag to the screening table and felt a sharp pain in his lower back that ran
down his legs. OWCP accepted his claim for lumbar strain, sciatica and aggravation of
degenerative disc disease at the L5-S1 level. Appellant was paid medical and wage-loss benefits.
Appellant returned to full duty on July 1, 2006 and then stopped work in August 2006
following a recurrence of disability. He received wage-loss compensation for temporary total
disability.2
By letter dated June 6, 2012, OWCP notified appellant and his representative that a
second-opinion examination was needed to address the nature of his condition, extent of
disability and appropriate treatment. Appellant was advised that, if he refused to attend or
obstructed the examination, his compensation could be suspended under 5 U.S.C. § 8123(d). In
a letter of the same date, QTC Medical Services, Inc., the medical appointment scheduler,
notified him that he was scheduled for an appointment with Dr. Allan Brecher, a Board-certified
orthopedic surgeon, at 10:00 a.m. on July 11, 2012.
By letter dated July 11, 2012, OWCP was informed that appellant did not keep his
appointment on that date.
On July 12, 2012 OWCP proposed to suspend appellant’s compensation benefits pursuant
to section 8123(d) of FECA for failure to attend the July 11, 2012 examination with Dr. Brecher.
Appellant was advised to provide a written explanation of his reasons, with substantive
corroborating evidence, within 14 days for failing to attend the scheduled examination. He did
not respond.
By decision dated August 22, 2012, OWCP finalized its proposed suspension, effective
August 26, 2012. It noted that it directed appellant to report for the examination scheduled on
July 11, 2012, but he did not attend the examination or provide a written explanation of his
failure to attend within 14 days of OWCP’s July 12, 2012 letter.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.3
The determination of the need for an examination, the type of examination, the choice of locale
and the choice of medical examiners are matters within the province and discretion of OWCP.4
OWCP regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.5
2

On January 25, 2005 appellant underwent a posterior lumbar fusion of L4-S1. He also underwent a trial
percutaneuous lead place for spinal cord stimulator on December 6, 2007 and an implant spinal cord stimulator on
April 14, 2008.
3

5 U.S.C. § 8123.

4

J.T., 59 ECAB 293 (2008); S.B., 58 ECAB 267 (2007); James C. Talbert, 42 ECAB 974 (1991).

5

20 C.F.R. § 10.320.

2

Section 8123(d) of FECA and OWCP regulations provide that, if an employee refuses to submit
to or obstructs a directed medical examination, his or her right to compensation is suspended
until the refusal or obstruction ceases.6 OWCP procedures provide that, before OWCP may
invoke these provisions, the employee is to be provided a period for 14 days within which to
present in writing his or her reasons for the refusal or obstruction.7 If good cause for the refusal
or obstruction is not established, entitlement to compensation is suspended in accordance with
section 8123(d) of FECA.8
ANALYSIS
OWCP scheduled a second-opinion examination on July 11, 2012 with Dr. Brecher.
Appellant did not appear for the scheduled examination. By decision dated August 22, 2012,
OWCP suspended his compensation benefits based on his failure to appear. The Board finds that
it properly suspended appellant’s compensation for failure to attend a medical examination on
July 11, 2012.
The determination of the need for an examination, the type of examination, the choice of
locale and the choice of medical examiners are matters within the province and discretion of
OWCP. The only limitation on OWCP’s authority, with regards to instructing a claimant to
undergo a medical examination, is that of reasonableness.9 The Board has interpreted the plain
meaning of section 8123(d) to provide that compensation is not payable while a refusal or
obstruction of an examination continues.10
On June 6, 2012 OWCP advised appellant and his representative that it would refer him
for a second-opinion examination and that, if he did not keep the appointment, his benefits could
be suspended. Appellant was referred for a second-opinion evaluation with Dr. Brecher and was
advised of the need for the examination and the time and place for the scheduled appointment.
He did not attend the scheduled July 11, 2012 appointment. OWCP subsequently allowed
appellant 14 days to provide reasons for failing to appear. Again, appellant did not respond. As
he did not respond to the proposed suspension, he has not established good cause for refusing to
undergo the July 11, 2012 examination. OWCP properly suspended appellant’s right to
compensation benefits pursuant to section 8123 of FECA.11
On appeal, appellant asserts that he would be submitting a list of mistakes committed by
OWCP. He argued that the claims examiners were biased and that his case was handled poorly.
This alone is insufficient to explain appellant’s failure to appear at the time of the scheduled
6

Supra note 3; 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000).
8

Id.

9

Lynn C. Huber, 54 ECAB 281 (2002).

10

M.B., Docket No. 10-1755 (issued March 24, 2011).

11

Supra note 3; S.B., 58 ECAB 267 (2007).

3

July 11, 2012 examination as it has been established that OWCP followed proper procedures in
notifying appellant. Moreover, the Board’s jurisdiction is limited to reviewing the evidence that
was before OWCP at the time of its decision.12 Evidence submitted by appellant after the final
decision cannot be considered by the Board.
Thus, the Board finds that OWCP properly suspended entitlement to compensation in
accordance with 5 U.S.C. § 8123 until the date on which appellant agrees to attend the
examination. When appellant actually reports for examination, payment retroactive to the date
on which he agreed to attend the examination may be made.13
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective August 26, 2012 for failure to attend a medical examination.
ORDER
IT IS HEREBY ORDERED THAT the August 22, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

20 C.F.R. § 501.2(c)(1).

13

C.S., Docket No. 11-1366 (issued December 12, 2011); E.B., 59 ECAB 298 (2008).

4

